COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      In re Patrick L. Campbell, Jr.

Appellate case number:    01-18-00801-CR

Trial court case number: 10-CR-3689

Trial court:              122nd District Court of Galveston County, Texas

       It is ordered that relator’s motion for rehearing is DENIED.

Judge’s signature: __/s/ Jane Bland________
                             Acting for the Court

Panel consists of Justices Keyes, Bland, and Lloyd

Date: __November 27, 2018